FILED
                       UNITED STATES COURT OF APPEALS                         APR 11 2014

                                                                           MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




LANNY SMITH,                                       No. 12-35275

                Petitioner - Appellant,            D.C. No. 4:08-cv-00227-EJL
                                                   District of Idaho,
   v.                                              Pocatello

LAWRENCE WASDEN and BRENT
REINKE,                                            ORDER

                Respondents - Appellees.


Before: PREGERSON, MURGUIA, and CHRISTEN, Circuit Judges.

        This case is remanded to the district court. The district court shall exercise

its discretion to establish a briefing schedule allowing Petitioner-Appellant Smith a

reasonable amount of time to complete review of the supplemental discovery

provided by the State, and to file a supplement to his habeas petition, or to re-file

an updated original habeas petition, and to allow for responsive briefing.

        This panel will retain jurisdiction over any future appeal related to this

petition.

        It is so ordered.